By order of February 4, 2019, the application for leave to appeal the May 17, 2018 judgment of the Court of Appeals was held in abeyance pending the decision in Henderson v. Civil Serv. Comm. (Docket No. 156270). On order of the Court, the case having been decided on March 15, 2019, --- Mich. ----, 922 N.W.2d 125 (2019), the application is again considered, and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and we REMAND this case to the Court of Appeals for reconsideration in light of S. Dakota v. Wayfair, Inc., --- U.S. ----, 138 S. Ct. 2080, 2099, 201 L.Ed.2d 403 (2018), which overruled Quill Corp. v. North Dakota ex rel. Heitkamp , 504 U.S. 298, 112 S. Ct. 1904, 119 L.Ed.2d 91 (1992).
We do not retain jurisdiction.